West, J.,
dissenting.
The statute (Chap. 7821) creates the “Florida State Board of Chiropractic Examiners.” Conceiving its members to be state officers and in recognition of the constitutional requirement that all state officers whose selection is not otherwise provided for must be either elected by the people or appointed by the governor,” (see. 27, Art. III, Const. of Fla.) the legislature provided that “the members of said board shall be appointed by the governor.” (Sec. 2, Chap. 8721). But in doing' so it sought to restrict the exercise of the appointing'power by .prescribing that only a limited number of a designated class should be eligible to appointment to membership on the board.
The majority vi'ew is that because of this attempted restriction the entire enactment must fall upon the theory that it offends against the constitutional provision oír the subject and without such restriction the legislature would not have enacted the statute at all. My view is not in accord with this holding.
Officers “not otherwise provided for by this constitution” are to be elected by the people'or appointed by the governor, but the “election by the people” or ‘Appointment by the Governor” is such as the “legislature shall provide. ’ ’ That the legislature may regulate such an election and regulaté and place limitations upon the power of appointment to statutory offices has been expressly held *39by this court. State ex rel. v. Dillon, 32 Fla. 545, 14 South. Rep. 383; State ex rel. v. Bryan, 50 Fla. 293, 39 South. Rep. 929. Whether the attempted restriction of the power of appointment is valid or invalid is not, in my opinion, however, necessary to be decided in this case. There is authority of high character holding- that such a provision, if invalid, is separable and may be disregarded, and the remainder of the statute, not contrary to organic law, creating the office and prescribing the duty of the officer remain valid and enforceable. Hadley v. Washburn, 167 Mo. 680, 67 S. W. Rep. 592; Clayton v. Utah Territory, 132 U. S. 632, In principle this court is in accord with that view. Donald v. State, 31 Fla. 255, 12 South. Rep. 695; English v. State, 31 Fla. 340, 12 South. Rep. 689.
In Loeb v. Columbia Township Trustees, 179 U. S. 472, the rule for testing the question of whether a portion of a statute may be invalid because repugnant to the constitution without rendering the entire act void is stated- in the following language: “As one section of a statute may be repugnant to the Constitution without rendering the whole-act void, so, one provision of a section may be invalid by reason of its not conforming to the Constitution, while all the. other provisions may be subject to no constitutional infirmity. One part may stand, while another will fall, unless the two are so connected, or dependent on each other in subject matter, meaning or purpose, that the good cannot remain without the bad. The point is, not whether the parts are contained in the same section, for, the distribution into sections is purely artificial; but whether they are essentially and inseparably connected in substance— whether the provisions are so interdependent that one cannot operate without the other.”
The statute under consideration is an exertion .of the police power of the state. Its object is to preserve the public *40health and public safety of citizens of the state by requiring that those engaging in the practice of the profession mentioned, shall possess certain qualifications. It forbids unskilled persons engaging in such profession. It protects the public against incompetents and quacks. Its object is sought to bo accomplished through the instrumentality of officers appointed by the governor of the state. To say that the legislature would have been unwilling to afford this protection except upon condition that the member of the board created by the act were selected from a list of a limited number to be recommended by an association of those engaged in the practice, is going further than I can follow. In my view it makes that which is a mere incident of controlling importance. Furthermore, there is nothing-in the record to indicate that any such list was furnished or that appointments to membership upon the board by the governor were made from such list, if furnished.
The import-of the holding-in this case is obvious when it is recalled that many other statutes provide for the appointment of statutory officers upon recommendation of other officers or “by and with the consent of the senate.”
Ellis, J., concurs in this dissent.